The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.
Applicant's election with traverse of group I (claims 1-19) in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that both the elected and non-elected species/groups commonly include the following significant features: a controller coupled to a memory device or a memory system including the controller. Further, claims 9, 19 and 20 show a specific embodiment using a change in an erase count of a memory block to determine a degree of wear of the memory block; both the elected and non-elected species/groups share a common background of the invention.  This is not found persuasive because: both the elected and non-elected species/groups share a common background of the invention does not mean both groups have the similar (same) claim limitations. group I includes changing mapping between the logical address and the core, swapping data between the plurality of memory devices and determining a state of the memory system, however, group II includes changing the policy when a maximum difference among cumulative erase counts of the respective memory devices becomes greater than a threshold; controlling the cores to control the memory devices to move 20stored data therebetween according to the changed policy to lower the maximum difference; and changing the policy again and repeating the 
search and examination of both the elected and non-elected species/group(s) would impose a serious burden on the Examiner
The requirement is still deemed proper and is therefore made FINAL.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 6, 10, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KANG., US 2016/0371019 A1, in view of SEKIDO., US 2017/0003892 A1.
Regarding claims 1 and 11, KANG teaches a memory system (Fig.1, a data storage device 300) comprising: 
a plurality of memory devices (Fig.1 and Fig.2; the memory cluster 400 may be a set of memory devices); 
a plurality of cores (section 0005; a data storage device, including a first multi-chip set which includes a first volatile memory, a first non-volatile memory, and a first core configured to control the first volatile memory and the first non-volatile memory, a second multi-chip set which includes a second volatile memory, a second non-volatile memory, and a second core configured to control the second volatile memory and the second non-volatile memory) suitable for controlling the plurality of 5memory devices, respectively; and 
a controller (section 0005 and Fig.1 and 2, a controller 310) including: a host interface layer (Fig.1, second interface 320) for providing any one of the cores with a request of a host based on mapping between logical addresses and the cores (section 0011-0012 and section 0054; The CPU 220 may generate a write request for controlling a write operation of the data storage device 300 or a read request for controlling a read operation of the data storage device 300. The write request may include a write address (for example, a logical address), and the read request may include a read address (for request may be a command), 
10a remap manager for changing the mapping between the logical addresses and the cores in response to a trigger (section 0005; section 0043-0044; A data storage device having a scale-out structure may change or swap a logical address or a global logical address using a scale-out storage device, a semiconductor chip included in the scale-out storage device; and/or a representative value (hereinafter, referred to as “wear-count”) which can represent endurance of a block included in a memory cell array of the semiconductor chip; the wear-count may include an erase count which represents how many times a corresponding block is erased), 
a data swapper for swapping data between the plurality of memory devices based on the changed mapping (abstract and section 0005; a controller connected to the first multi-chip set and the second multi-chip set and configured to swap a first logical address of a first storage region of the first non-volatile memory with a second logical address of a second storage region of the second non-volatile memory. The controller is configured to swap first data stored in the first storage region with second data stored in the second storage region), and 
a state manager for determining a state of the memory system 15depending on whether the data swapper is swapping the data or has completed swapping the data (section 0006 and Fig.10-11 and claims 3-4; The data storage device further includes a memory configured to store a table including the first logical address and the second logical address that are swapped with each other by the controller. The controller is configured to receive the first logical address from a host, and transmit 
KANG does not clearly teach proving the remap manager with the trigger based on a difference in a degree of wear between the plurality of memory devices. 
However, SEKIDO teaches proving the remap manager with the trigger based on a difference in a degree of wear between the plurality of memory devices (Fig.28 and steps 2801-2805).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings SEKIDO into KANG's storage device such as proving the remap manager with the trigger based on a difference in a degree of wear between the plurality of memory devices because the life of NAND flash memories 22A to 22C and 23A to 23C can be extended (section 0251 of SEKIDO).   
 
Regarding claims 6 and 16, KANG and SEKIDO teach the claimed invention, SEKIDO further teaches the difference in the degree of wear is a difference in the degree of wear between a memory device having the highest degree of wear and a memory 37device having the lowest degree of wear among the plurality of memory devices (Fig.28 steps 2803-2804 and sections 0241-0243). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings SEKIDO into KANG's storage device such as the difference in the degree of wear is a difference in the degree of wear between a memory device having 

Regarding claim 10, KANG teaches the data swapper swaps the data in a logical address order of the data, and 5wherein the host interface layer provides any one of the cores with the request based on the mapping after or before the changing by comparing a logical address included in the request with the logical address corresponding to the data that the data swapper is currently swapping (section 0152-0156; the first core 411-1 compares a wear-out count of each of blocks included in a memory cell array of at least one NAND-type flash memory device NAND managed by the first core 411-1 with a reference wear-out count, searches a block(s) having a higher count than the reference wear-out count according to a result of the comparison, and generates the first list LIST1 according to a result of the search (S103-1A). the second core 431-1 may compare a wear-out count of each of blocks included in a memory cell array of at least one NAND-type flash memory device NAND managed by the second core 431-1 with a reference wear-out count, search a block(s) having a lower count than the reference wear-out count according to a result of the comparison, and generate a second list LIST2 according to a result of the search (S103-2A)).
   

Claim 2-5, 7-9, 12-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the state manager determines the state of the memory system as a remap verification state when the data swapper completes the swapping of the data, and provides the remap manager with the trigger when the difference in the degree of wear increases within a set time range of 36the remap verification state in combination with the other claimed limitations as described in the claims 2 and 12 (claims 3-5 and 13-15 are depended on claims 2 and 12 respectively).
The limitations not found in the prior art of record include the remap 5manager changes the mapping between the logical addresses and each of the cores by swapping a logical address mapped to a core that controls a memory device having the lowest degree of wear, among the plurality of memory devices, for a logical address mapped to a core that controls a memory device having the highest rate of 10increase in the degree of wear among the plurality of memory devices in combination with the other claimed limitations as described in the claims 7 and17.
The limitations not found in the prior art of record include the remap manger changes the mapping between the logical addresses and the cores by swapping a logical address mapped to a core that controls a 15memory device having the lowest degree of wear, among the plurality of memory devices, for a logical address mapped to  among the plurality of cores in combination with the other claimed limitations as described in the claims 8 and 18 (claims 9 and 19 are depended on claims 8 and 18 respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kim et al., US 2009/0248962 A1 teaches a memory system includes a variable resistance memory configured to input and output data by a first unit and a translation layer for managing the degree of wear of the variable resistance memory by a second unit, different from the first unit.
Yoshii et al., US 2017/0262377 A1 teaches when the first command is received from a host, a controller translates a first address designated by a first command into a second address representing a real address of the nonvolatile memory based on a first mapping and accesses the translated second address of the nonvolatile memory. The controller determines whether or not the first mapping is changed based on a degree of wear of the nonvolatile memory and changes some of all the correspondence relations in a case where the first mapping is changed.

            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.